867 So.2d 539 (2004)
Gary DAVIS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D03-5536.
District Court of Appeal of Florida, First District.
February 27, 2004.
Gary Davis, pro se, appellant.
Charlie Crist, Attorney General, Tallahassee, for appellee.
PER CURIAM.
Appellant has failed to demonstrate that the notice of appeal was placed into the hands of prison officials for mailing within 30 days of the date of the final order sought to be reviewed. See Fla. R.App. P. 9.420(a)(2). Accordingly, this appeal is DISMISSED for lack of jurisdiction. Fla. R.App. P. 9.110.
KAHN, BENTON and VAN NORTWICK, JJ., concur.